        Case 1:19-mj-00165-RMM Document 1-1 Filed 06/20/19 Page 1 of 1



                                  STATEMENT OF FACTS

On Wednesday, June l9, 20l9 at approximately l437 hours in front of l600 Pennsylvania Ave.
Washington D.C. N.W. United States Secret Service Arresting Officer (“AO”) , Walter
Colman, #1450, while traveling eastbound in the l600 block of Pennsylvania Avenue, NW
inside the White House Complex in an unmarked Secret Service passenger van in full Secret
Service Police Uniform heard a Secret Service audible alarm. The Secret Service audible alarm
is a security mechanism used to alert security personnel of potential unauthorized access to
White House restricted areas. When AO conducted a visual scan of the area, AO observed S1
standing in a restricted area between the security barriers and the White House fence. The
restricted area in which S1 was first observed is behind a security barrier similar to bicycle
racks which are clearly marked with visible signage stating "Restricted Area DO NOT
ENTER". Sl did not have permission or authority to be in the restricted area. Moments after the
alarm sounded, when first approached by a USSS Uniformed Division Officer, S1 raised his
hands into the air and stated that he “just wanted to touch the White House fence” because it
was “a family tradition.” Officers gave direct orders for Sl to drop his backpack and lay face
down on the ground. Sl complied at which time AO placed Sl in handcuffs and frisked Sl for
any weapons; none were found. Sl was then removed from the restricted area and relocated to
Madison Place and H Street NW.

AO later identified S1 as Antoine L. Blount, Jr. through a New York State Identification Card in
S1’s possession.

Due to Sl's backpack containing unknown contents located within the restricted area, it was
declared suspicious. Multiple Secret Service assets along with U.S. Park Police, MPD EOD
and the DC Fire Department responded to assess. Pedestrians were relocated out of the area
and access to surrounding buildings including the White House Complex was restricted.
Upon assessment, the backpack was declared safe. When asked by officers, Sl denied any
injuries or medical conditions that would warrant transportation to the hospital, but indicated
that he had been diagnosed with bipolar disorder. No medicine was found on the defendant’s
person or in his backpack.


                                             __________________________________________
                                             Walter Colman
                                             Officer, United States Secret Service




Sworn and subscribed to me before this ________________ day of June 2019.




                                             __________________________________________
                                             The Honorable Robin Meriweather
                                             United States Magistrate Judge
